[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 331 
The subscribing witnesses failed to state the election and Assembly districts wherein were located their present addresses and the addresses from which they last registered.
We think this departure from the requirements of section 135 of the Election Law (Cons. Laws, ch. 17), as amended by chapter 652
of the Laws of 1939, was so substantial as to invalidate the petition.
The order of the Appellate Division should be reversed and that of the Special Term affirmed, without costs.
CRANE, Ch. J., LEHMAN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur; O'BRIEN, J., taking no part.
Ordered accordingly. *Page 333